DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DEJNEKA et al. (US 2009/0215607) in view of KITAYAMA et al. (US 5,654,057) and ALLAN (US 2010/0009154).
Dejneka teaches a method of performing a single ion exchange process by immersing an alkali aluminosilicate (para. 0042) (and suggests an alternative of using an or an alkali aluminoborosilicate glass in para. 0029) sheet having a thickness less than 2 mm (para. 0039-0040 into a KNO3 molten salt bath at a temperature of about 430 degrees Celsius for about 8 hours (para. 0042).  Dejneka teaches a resulting surface compressive stress, or iCS, of about 600 MPa and a depth of layer, or iDOL, of about 40µm after the ion exchange (para. 0043).  Dejneka does not teach a step of annealing after the ion exchange.  
Kitayama teaches a method of manufacturing a glass substrate. Kitayama teaches performing an ion exchange process by immersing the glass into a molten salt bath (col. 20 lines 12-17). Kitayama teaches that the chemically strengthened glass is then subjected to an annealing step (col. 20 lines 57-61). Kitayama teaches an annealing schedule in figure 4 (col. 7 lines 31-33) which shows heating the glass to 505 °C, which falls into 
It would have been obvious to one of ordinary skill in the art to modify Dejneka to include the annealing step taught by Kitayama because Allan teaches that annealing glass after an ion exchange avoids thermal shock from occurring in the glass (para. 0023). Additionally, Allan discusses optimizing the annealing to avoid thermal shock when submitting the glass to subsequent ion-exchange as taught by Allan (para. 0023) and control the distribution of alkali ions while keeping the ion-exchanged glass below its frangibility limit (para. 0024-0026). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Dejneka with an annealing step as taught by Kitayama and Allan to control the distribution of alkali ions and specifically adjust the central tension while keeping the glass below the frangibility limit. 
The combined teaching of Dejneka, Kitayama and Allan teach the same method as presently claimed 1. Dejneka uses the same glass as the present invention, of the same thickness and immerses it in the same ion-exchange molten salt for the same amount of time.  The resulting compressive stress and depth of compressive layer, and thickness are the same thus the central tension would be the same as clearly indicated by Dejneka and the present invention. MPEP 2112.01 clearly states,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Dejneka teaches an identical process of ion-exchange thus it is obvious that the product of Dejneka would have the same initial iCS, iDOL, and iCT.
Regarding claim 2, Dejneka teaches in paragraph 0042 using a KNO3 molten salt bath at a temperature of about 430 degrees Celsius, which falls into the claimed range of about 370-500 °C.
Regarding claim 3, Kitayama teaches an annealing schedule in figure 4 which shows holding at the temperature for 5 hours, which falls into the claimed range of about 4 to about 10 hours.
Regarding claims 4-6, the combination of Dejneka, Kitayama, and Allan teaches an identical process of ion-exchange and annealing thus it is obvious that the product of modified Dejneka would have the same initial iCS, iDOL, and iCT, and same final fCS, fDOL, and fCT.
Regarding claim 11, see the discussion of claim 1 above.

Response to Arguments
Applicant's arguments filed May 27, 2020 have been fully considered but they are not persuasive. Applicant argues on pages 5-6 that Allan teaches annealing between two ion exchanges whereas the claim requires a single ion exchange; however, Dejneka and Allan have been combined with Kitayama to teach this new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741